Citation Nr: 0635399	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  96-04 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a disability 
manifested by a throat ulcer.

4.  Entitlement to service connection for a respiratory 
disability, to include as a manifestation of an undiagnosed 
illness.

5.  Entitlement to service connection for residuals of cold 
injury to the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 1989 
and from November 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

The veteran presented testimony at hearing before a hearing 
officer at the RO in March 1996.  A transcript of the hearing 
is associated with the claims files.

In February 2005, the Board remanded some of the issues on 
appeal for additional evidentiary development.  The case has 
since been returned to the Board for further appellate 
action.

The Board also notes that the veteran appealed the May 1995 
denial of service connection for residuals of cold injury of 
the hands.  However, this issue was resolved by a September 
2004 rating decision granting service connection for the 
claimed disability.  



FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  A chronic bilateral knee disability was not present in 
service and is not etiologically related to service. 

3.  A chronic left ankle disability was not present in 
service and is not etiologically related to service. 

4.  A chronic disability manifested by a throat ulcer was not 
present in service and is not etiologically related to 
service. 

5.  A chronic respiratory disorder was not present in 
service, is not etiologically related to service, and is not 
due to an undiagnosed illness. 

6.  Chronic cold injury residuals of the feet were not 
present in service and are not etiologically related to 
service. 


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by active duty, nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A left ankle disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

3.  A disability manifested by a throat ulcer was not 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  A respiratory disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

5.  Cold injury residuals of the feet were not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a bilateral 
knee disorder, a left ankle disorder, a disability manifested 
by a throat ulcer, a respiratory disorder, and for cold 
injury residuals of the feet.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2006), are applicable to the veteran's claims.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claims were received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, to include notice that he submit any pertinent 
evidence in his possession, by letters mailed in August 2005 
and January 2006.  Similar notice was also provided in 
December 2003.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for the disabilities 
for which service connection is sought, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for any of the 
claimed disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims is no 
more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the claims following the provision of the 
required notice and that any procedural errors in its 
development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

General Provisions

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Undiagnosed Illness

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

Analysis

Combat Status

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006).

Although the veteran served in Saudi Arabia during the 
Persian Gulf War, and states that he served as a door-gunner 
for a short period, by his own account, as stated at the 
March 1996 hearing (page 26), he was not involved in any 
direct combat.  He repeated this assertion to the May 2004 VA 
PTSD examiner.  Moreover, the veteran's Form DD-214 does not 
indicate that he was awarded any citations consistent with 
combat engagement, and the service medical records do not 
show any wounds consistent with combat engagement.  

The veteran's service personnel records show that during his 
first period of service, he was stationed only within the 
United States.  Based on the documentary evidence and the 
veteran's own statements, the Board therefore finds that he 
did not engage in combat for purposes of the presumption 
afforded under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Undiagnosed Illness

With respect to the veteran's contention, that his 
respiratory disorder is related to his service in the Persian 
Gulf, the medical evidence establishes that the veteran's 
respiratory symptoms are due to a diagnosed condition, not an 
undiagnosed illness.  Allergic reaction was diagnosed on VA 
examination in June 1994.  This diagnosis has been carried 
forward on subsequent evaluations.  The February 2006 VA 
general medical examiner specifically found that there was no 
evidence of undiagnosed illness.  In other words, the 
veteran's claimed respiratory disorder may not be 
characterized as being the result of an undiagnosed illness 
because there is in fact a diagnosis.  Accordingly, service 
connection is not in order under the undiagnosed illness 
presumption.

Direct service connection

With respect to the claims of entitlement to service 
connection for a disability manifested by a throat ulcer, and 
cold injury residuals of the feet, the evidence does not 
establish the presence of a current disability.  

The Board acknowledges that the service medical records show 
that the veteran was treated in service in January 1989 for 
complaints of pain in the feet, which was diagnosed as 
follows: "possible nerve damage due to cold weather ? 
(doubt)."  The veteran was seen several times over the 
following two months to rule out diagnoses such as Raynaud's 
and Bugers's disease.  X-rays of the feet were normal.  The 
veteran's symptoms improved, and the final diagnosis was mild 
cold intolerance secondary to previous exposure.  However, on 
examination for separation in June 1989, the veteran's lower 
extremities and feet were found to be normal on clinical 
examination.  

The post-service medical evidence of record shows that the 
veteran currently has no confirmed diagnosis of cold injury 
residuals of the feet.  On VA examination in April 2004, 
there was no residual nerve or vascular damage to the feet 
identified.  On VA examination in July 2004, although the 
examiner diagnosed cold sensitivity, this is simply a 
recitation of the veteran's complaints.  In fact, the 
examiner found no tissue or X-ray abnormality.  Indeed, there 
appear to be no objective abnormalities noted with respect to 
the feet, and the examiner stated that cold sensitivity was 
apparent by history.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) [service connection may not be granted for a 
diagnosis of a disability by history].

The examiner's impression of "[c]old sensitivity manifested 
by extreme sensitivity and numbness as well as whitening of 
the skin with exposure to cold at near freezing 
temperatures" is manifestly a recitation of the veteran's 
complaints rather than an objective observation, as the 
examination was conducted in July.  As such the Board accords 
the diagnosis little weight of probative value.  See Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995) [a medical opinion that 
is based on the veteran's recitation of medical history, and 
unsupported by clinical findings, is not probative].

Similarly, on examination in February 2006, the veteran was 
found to have intact muscle strength and no objective sensory 
deficits.  While the examiner noted the veteran's subjective 
complaint of pain and numbness, such symptoms, without a 
finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

With respect to a throat ulcer, there is no record of 
treatment for a throat ulcer or lesion in service.  The 
veteran was treated for complaints of a sore throat in 
December 1988.  A February 1989 records shows that a throat 
culture was taken for a strep infection.  However, the 
diagnosis was a possible cold or the flu.  On examination for 
separation in June 1989, the veteran's throat were found to 
be normal on clinical evaluation.  Upon demobilization from 
Persian Gulf service in June 1991, the veteran reported that 
he had no diseases or injuries while in Southwest Asia, that 
he had no cough or sinus infection, and that he had no reason 
to believe that he was exposed to chemical warfare or germ 
warfare.  

The Board acknowledges that a June 1994 VA examination showed 
a lesion on the distal portion of the uvula.  Similarly, the 
August 2005 VA esophageal examiner noted that the veteran has 
a pendulous uvula.  However, there appears to be no finding 
that the noted lesion is an ulcer, or that it represents a 
chronic disability or residual, as opposed to an isolated 
symptom or clinical finding.  See Sanchez-Benitez, 259 F.3d 
1356.  Moreover, even if conceded that the lesion represents 
a current disability, there is no opinion that purports to 
relate the lesion to service.  The August 2005 examiner 
stated that such a relationship was unclear.  The Court has 
held that medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).

In essence, the evidence of a current throat ulcer and 
current cold injury residuals of the feet is limited to the 
veteran's own statements.  This is not competent evidence of 
the existence of either claimed disability, since laypersons, 
such as the veteran, are not qualified to render a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As the evidence fails to establish a current 
disability manifested by a throat ulcer, or current cold 
injury residuals of the feet, service connection for these 
claimed conditions is not in order.

With respect to the veteran's diagnosed allergic reaction, 
while the veteran has a current diagnosis, there is an 
apparent conflict in the medical opinion evidence with 
respect to a relationship to service.  The August 2005 VA 
nose and sinus examiner stated that the veteran was treated 
in service for a sore throat and upper respiratory symptoms, 
and that these symptoms are probably related to his 
allergies, and that it is at least as likely as not that the 
veteran's present postnasal drip throat clearing is related 
to symptoms that were treated in the service as upper 
respiratory infections.  

However, the August 2005 VA esophagus examiner stated that 
there was no evidence to suggest that veteran's respiratory 
symptoms are a result of his military service.  

The Board notes the VA sinus examiner's opinion was premised 
on the finding that the veteran's allergic reaction predated 
service, and that he was treated for symptoms of allergic 
reaction during service, and is currently being treated for 
such symptoms.  In fact, the symptoms noted by the sinus 
examiner were all reported during the veteran's first period 
of service.  The veteran's service entrance examination from 
that period makes no reference to an allergic reaction.  The 
veteran's sinuses, mouth, throat, lungs, and chest were found 
to be normal on clinical evaluation.  The veteran reported no 
history of nose or throat trouble, chronic or frequent colds, 
sinusitis, hay fever, asthma, or chronic cough.  While the 
veteran did claim a history of hay fever at separation, the 
first such diagnosis does not appear in the record until 
1994.  Moreover, the service medical records include specific 
diagnoses for the symptomatology noted in service.  Such 
diagnoses included cold, flu and strep infection.  There is 
no diagnosis of an allergic reaction contained in the service 
medical records.  In light of such discrepancies, and the 
lack of any reasoning or explanation in the opinion, the 
Board finds the conclusion of the August 2005 esophagus 
examiner to be more consistent with service medical records, 
and thus more probative than that of the sinus examiner.

While the veteran clearly believes that his current allergic 
reaction is related to his military service, this is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu, 2 Vet. App. at 
494.  Therefore, the Board concludes that service connection 
for an allergic reaction is not in order.

With respect to the knee and ankle disorders, the veteran 
stated at his March 1996 hearing that he injured his knees 
and left ankle while rappelling out of a helicopter.  He 
stated that he was treated for knee pain in service following 
this incident, that X-rays were taken, and that he was put on 
a limited duty profile.  In his June 1994 claim, he stated 
that, in January 1989, he lost the use of both legs due to 
training accidents.  In various medical reports, the veteran 
has described twisting his knee on an obstacle course, during 
parachute jumps, after falling off a ladder, while jumping 
off a truck, and while jumping into a foxhole.  

While the veteran now claims that he injured his knees on 
numerous occasions in service, the service medical records do 
not in fact show any complaint or treatment for the knees or 
ankles during either period of service, nor do they show a 
diagnosis of any chronic knee or ankle disability.  The 
report of the service separation examination in June 1989 
shows normal findings for the lower extremities on clinical 
examination.  While X-rays were taken during service, in 
January 1989, these were of the veteran's feet, not his 
knees, and they were taken as a result of his complaints of 
cold injury to the feet.  As he now claims, the veteran was 
indeed put on a limited duty profile in December 1987; 
however, this was due to complaints of blisters, not due to 
any knee injury or "training accident" or related symptoms.  

The veteran is competent to describe his symptoms, and to 
describe what he did during service.  However, in this 
instance, the veteran's current account of injuring and 
receiving specific medical treatment for his knees, and being 
put on profile for such injury, is in direct conflict with 
the medical record.  There is no indication that the service 
records are incomplete.  They are simply inconsistent with 
the veteran's current statements.  Accordingly, the Board 
finds that the veteran's current statements lack credibility, 
and the Board attaches greater probative value to the service 
medical records, which show that the veteran suffered no 
disease or injury of the knees or ankles during service.  

After service, the first evidence of treatment for the knees 
roughly corresponds with the time the veteran filed his 
claim, in November 1993.  Significantly, a January 1994 
treatment record shows a provisional diagnosis of 
patellofemoral syndrome of the left knee, with a notation 
that the veteran has had "pain since summer 93."  While 
subsequent medical reports are consistent with the veteran's 
current contention that he has suffered pain since he left 
his first period of service, and that this pain resulted from 
service-related injuries, the point in time at which the 
evidence was created is important.  Because the veteran was 
apparently seeking immediate medical treatment in the January 
1994 account, it seems likely that he would report the event 
carefully and accurately so that the treating physician would 
have a fully-informed history of the injury and provide 
appropriate treatment.  In contrast, when the veteran 
thereafter presented his story of the origins of his knee and 
ankle pain, it was in the context of a claim for VA benefits.  
The Board is of course cognizant of possible self interest 
which any veteran has in promoting a claim for monetary 
benefits.  The Board may properly consider the personal 
interest a claimant has in his or her own case, but the Board 
is not free to ignore his or her assertion as to any matter 
upon which he is competent to offer an opinion.  See Pond v. 
West, 12 Vet. App. 341, 345 (1999); and see Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  Accordingly, the Board attaches 
greater probative weight to the veteran's initial January 
1994 account, that his pain began in 1993, than to his later 
statements placing the onset of symptoms during service.

The Board notes that an October 1996 letter from the 
veteran's mother states that when the veteran returned from 
his tour of duty, after two years, he complained of an injury 
he received in the Army to his knees.  This statement is 
entirely consistent with the medical record, which shows that 
the veteran first complained of knee problems two years after 
he returned from service in the Gulf War.  However, this 
contradicts the veteran's testimony that he suffered knee 
injuries during his first period of service, and that he 
suffered symptoms continuously thereafter.  Strangely, a 
subsequent letter, dated in August 1997 comports with the 
veteran's current account of his having complained of knee 
pain during and after his first period of service.  As the 
two statements from the veteran's mother contradict one 
another, the Board finds that they are not probative.  
Moreover, even if the initial account from the veteran's 
mother were interpreted to mean that after two years of 
military service, the veteran returned home and complained of 
a knee injury in service, the Board still finds her 
statements to be of little probative value.  In this regard, 
the Board notes that no such injury is documented in the 
service medical records for the first period of service, the 
veteran's knees were found to be normal on the examination 
for discharge in June 1989, no evidence of a knee disorder 
was found during his second period of active duty, and the 
veteran's mother has no personal knowledge of whether the 
veteran sustained an injury of either knee in service.  

The Board acknowledges that the February 2006 VA examiner 
stated that the veteran "had a significant injury when he 
dropped from a rope in rappelling from a helicopter, 
apparently spraining both knees with residual internal 
derangement," and that this injury was "probably 
contributory to his ankle symptoms."  The same examiner in 
August 2005 reported that the veteran "states that he 
injured his knees in a repelling accident descending from a 
helicopter."  The examiner related chronic knee and ankle 
disorders to the reported in-service injury.  However, the 
Board has made a specific finding that the veteran's account 
of such in-service injury is not credible evidence.  
Accordingly, the VA examiner's August 2005 and February 2006 
opinions, which appear to be based solely on that account, 
are accorded no probative weight.  See Godfrey, 8 Vet. App. 
at 121 [a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative].  Moreover, an examiner's 
impression based upon an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

In sum, a preponderance of the evidence of record establishes 
that the veteran did not injure either knee or his left ankle 
during service, that no chronic knee or left ankle disorder 
was present within one year of his discharge from service, 
and that no current knee or left ankle disorder is 
etiologically related to service.  Accordingly, service 
connection is not in order for any of these claimed 
disabilities.


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a throat ulcer is denied.

Service connection for a respiratory disability, to include 
as due to an undiagnosed illness, is denied.

Service connection for residuals of cold injury of the feet 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


